KLEIN, J.,
Dissenting:
¶ 1 I am unable to conclude, as the majority does, that the trial court erred in granting summary judgment in this case. I believe that the trial court properly awarded summary judgment because the record is devoid of evidence establishing a causal relationship, however slight, between the defendant and the injuries alleged by the plaintiff. Therefore, I must respectfully dissent.
¶2 At trial, plaintiff submitted the deposition testimony of his expert, Dr. Ira Enfermes, whose testimony regarding causation consisted in its entirely of the following:
Well, I believe that it is a combination of his repetitive nature of his work, the heavy lifting on a constant basis, the kneeling, the climbing, all of this done over a period of time over and over again. So I believe that that is the etiology or the cause of most of his problems.
(N.T. 9/12/01, 47-48). On cross-examination during the deposition, Dr. Enfermes highlighted some of plaintiffs job duties at New Jersey Transit:
And his, you know, description to me was that of kneeling down on uneven ground on his knees without pads, climbing up ladders, lifting up heavy pipes, which are awkward just from the fact that they are long. They may not weigh hundreds and hundreds of pounds, but if you take a 50 pound pipe and it is very long, just the lever arm alone can, you know, injure you, just lifting it up. So that is the kind of thing that we were talking about.
(N.T. 9/12/01, 54-55).
¶ 3 At no point did the doctor testify as to some causal connection between company’s actions or omissions and plaintiffs alleged injuries. At most, he merely indi*1201cated that plaintiff had to do hard work; he did not testify that the work or environment was unreasonably dangerous.
¶ 4 Under FELA, a railroad has a duty to provide employees with: (1) a reasonably safe workplace; (2) safe equipment; (3) proper training; and (4) suitable methods to perform the assigned work. Aparicio v. Norfolk & W. Ry. Co., 874 F.Supp. 154, 158 (N.D.Ohio 1994). See Dukes v. Illinois Central Railroad Co., 934 F.Supp. 939 (N.D.Ill.1996).
¶ 5 While a plaintiffs burden of establishing the common law elements of negligence is tempered in FELA cases— plaintiffs need only demonstrate that the employer’s negligence played even “the slightest” part in producing the injury— such construction “does not mean that [FELA] is a worker’s compensation statute.” Consolidated Rail Corp. v. Gottshall, 512 U.S. 532, 543, 114 S.Ct. 2396, 129 L.Ed.2d 427 (1994). Indeed, the Unites States Supreme Court has repeatedly “insisted that FELA ‘does not make the employer the insurer of the safety of his employees while they are on duty. The basis of his liability is his negligence, not the fact that injuries occur.’ ” Id. (citations omitted) (emphasis added). Thus, evidence that an employee has sustained injuries while on duty, without more, is insufficient to advance a FELA case to a jury.
¶ 6 Here, plaintiff merely established that he sustained injuries during the year span contemporaneous with his employment with defendant. Plaintiff did not produce evidence establishing that the method of work, equipment or training prescribed by defendant was unsafe. At most, plaintiff established that he was required to perform arduous work, rather than “unreasonably dangerous” work, which is critical.
¶ 7 Although plaintiff and fellow employee Brian Roth testified that they were not provided knee pads or back braces, plaintiff never submitted additional evidence, via expert or otherwise, establishing that kneepads or a back brace would have prevented his injuries. Plaintiffs doctor never testified, for example, that “had defendant provided plaintiff with the requested knee pads, he would not have received the injuries,” or “had defendant provided training or increased its workforce, plaintiff would not have suffered these injuries.” In fact, plaintiff himself admitted at trial that he did not have to work substantially more as a result of a reduced staff, stating that he worked “the same or a little bit more” than what he did when he began working there. (N.T. 10/1/01, 107; R.R. 263a).
¶ 8 Further, Dr. Enformes conceded that he had: (1) no idea how many hours per eight-hour workday plaintiff was required to perform the alleged arduous activities; and (2) no knowledge of plaintiffs previous occupational activities or activities performed outside of work, which in this case included exercise, bicycle riding, and weight lifting. In that regard, and perhaps most telling, Dr. Enformes candidly admitted that plaintiff could have received his injuries from activities performed wholly outside of work, such as from his weight lifting: “It is hard to say regarding that. It may be from doing weightlifting, that type of thing, by all means.” (N.T. 9/12/01, 63-64). Thus, plaintiff did not even establish that he sustained his injuries while on duty, let alone from unreasonably dangerous conditions or equipment.
¶ 9 In sum, in order for a plaintiff to prove that a railroad company breached its duty under FELA, he must offer evidence establishing that the equipment provided or manner in which he was required to use it was unsafe. He must then establish a causal nexus between the breach and the *1202alleged injuries. Instantly, plaintiff offered no evidence that the condition of his workplace or equipment he was required to use was unsafe, and failed to establish a causal nexus.' Rather, he merely set forth his job duties and alleged that he had suffered, knee and back injuries at some point in the late 3,990s. Such scant and tenuous evidence was simply insufficient to advance this case to a jury. Accordingly, I would affirm the trial court’s order granting summary judgment.